Title: To James Madison from John Thomas Ricketts, 11 June 1803
From: Ricketts, John Thomas
To: Madison, James


Sir,
Cameron Mills near Alexandria 11th June 1803
I do myself the pleasure, at the Earliest date To forward you the Enclosed letter From a Friend, Resident at new Orleans, a Physition of Emenence and Character and a native of this commonwealth That on Enquiry you will find Entitled to confidence and Faith, and From His Practice and Intimacy in the First Families, under my own knowledge in may 1802 last preceeding. I know of no Other person more likely to come at correctness.
No doubt you are well Informed on the Occasion in question, you will nevertheless oblige me To lay this letter, or such Extracts before the President That you may think proper, and at your leasure Return me the Origenal, Tis superflus to Remind you of the necessity of Secrecy as to the writer, which If know[n] at Orleans would confine him in chains.
Though numerous, I found the Greater Bulk of Americans in that place High Flying Federalists, openly abusive, with Real or Imaginary Dissatisfaction at the present order of things in our Government, To Which Flood was almost the only Exception of weight and Enfluence Your Obdt & Very Hble Sert
Jno: Thos. Ricketts
 

   
   RC (DLC). Enclosure not found.



   
   William Flood was a Virginia-born physician who practiced in New Orleans as early as 1801. In 1805 Governor Claiborne appointed him to the territorial council, and he served as physician of the port of New Orleans in 1806 and 1809 (Hodding Carter, ed., The Past as Prelude: New Orleans, 1718–1968 [New Orleans, 1968], p. 104; Carter, Territorial Papers, Orleans, 9:386, 426, 601, 836).




   
   John Thomas Ricketts was an Alexandria merchant and a director of the Little River Turnpike Company who patented a rice huller in 1808 (Miller, Artisans and Merchants of Alexandria, 1:337; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:338; WMQWilliam and Mary Quarterly., 2d ser., 2 [1922]: 150).


